FILED
                            NOT FOR PUBLICATION
                                                                               OCT 27 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WARREN CLEVELAND GREEN,                          No.   20-16007

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-02854-TLN-AC
 v.

O. AKINTOLA; et al.,                             MEMORANDUM*

              Defendants-Appellees,

 and

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

              Defendants.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                            Submitted October 25, 2021**

Before: FERNANDEZ, SILVERMAN, and NGUYEN, Circuit Judges

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Warren Green appeals the district court’s grant of summary judgment in

favor of the defendants in his prisoner civil rights action alleging deliberate

indifference to a serious medical need. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo, Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006),

and affirm.

      Summary judgment was proper for the defendants. At most, Green

established a difference of opinion between himself and the medical professionals

regarding diagnosis and treatment of his serious medical need. Such a difference

of opinion does not rise to the level of deliberate indifference. Toguchi v. Chung,

391 F.3d 1051, 1058 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.

1989).

      We decline to consider arguments not properly raised in the district court.

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2